UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2010 Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is the Management's Discussion and Analysis of Financial Condition and Results of Operation and the unaudited interim condensed consolidated financial statements and related information and data of DryShips Inc. (the "Company") as of and for the period ended March 31, 2010. This Report on Form 6-K and the exhibits hereto are hereby incorporated by reference into the Company's Registration Statement on Form F-3ASR (Registration No. 333-146540) filed on October 5, 2007, as amended by a Post-Effective Amendment No. 1, filed on October 20, 2008 (the "Registration Statement"). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DRYSHIPS INC. (Registrant) Dated:May 20, 2010 By /s/ George Economou George Economou President & Chief Executive Officer Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "DryShips" or the "Company" or "we" shall include DryShips Inc. and its applicable subsidiaries.The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2009, filed with the Securities and Exchange Commission, or the Commission, on April 9, 2010 and Amendment No. 1 to the Company's Registration Statement on Form F-3, filed with the Commission on October 20, 2008, and our Prospectus Supplements dated April 2, 2009, May 7, 2009, November 23, 2009 and April 23, 2010. Results of Operations Three-months ended March 31, 2010 compared to the three-months ended March 31, 2009. Selected Financial Data Three-months ended March 31 Change (As restated) % REVENUES: Voyage revenues $ $ $ % Revenues from drilling contracts ) )% % EXPENSES: Voyage expenses ) )% Vessels' operating expenses and drilling rigs operating expenses ) )% Depreciation and amortization ) )% Gain on sale of vessels, net ) ) ) )% Gain on contract cancellation ) - % Contract termination fees and forfeiture of vessels deposits - ) )% General and administrative expenses % Operating income/ (loss) ) % OTHER INCOME /(EXPENSES): Interest and finance costs ) ) % Interest income 78 % Gain/(loss) on interest rate swaps ) ) )% Other, net ) ) )% Total other expenses, net ) ) ) )% INCOME/(LOSS) BEFORE INCOME TAXES ) % Income taxes ) ) ) )% NET INCOME/(LOSS) $ ) $ $ % Following our acquisition of Ocean Rig ASA, or Ocean Rig, and entering into the drillship construction contracts, we have two reportable segments, the Drybulk Carrier segment and the offshore Drilling Rig segment. Revenues Drybulk Carrier segment Voyage Revenues increased by $16.3 million, or 16.7%, to $113.9 million for the three-month period ended March 31, 2010, as compared to $97.6 million for the three-month period ended March 31, 2009. The increase is attributable to the slightly increased hire rates earned during the first three months of 2010 as compared to 2009. Drilling Rig segment Revenues from drilling contracts decreased by $15.8 million, or 16.4%, to $80.2 million for the three-month period ended March 31, 2010, as compared to $96.0 million for the three-month period ended March 31, 2009. The decrease was mainly due to the mobilization of the Leiv Eiriksson from the North Sea to the Black Sea. Voyage expenses Drybulk Carrier segment Voyage expenses decreased by $1.7 million, or 19.7%, to $7.0 million for thethree-month period ended March 31, 2010, as compared to $8.7 million for the three-month period ended March 31, 2009. The decrease is mainly attributable to the decrease in bunkers and port expenses as in the corresponding prior period 14 of our vessels were operated under spot market partly offset by increased commission expenses due to increased revenue in the current period. Drilling Rig segment The Drilling Rig segment did not incur any voyage expenses during the relevant periods. Operating expenses Drybulk Carrier segment Vessel operating expenses increased slightly by $1.1 million, or 5.8%, to $19.3 million for the three-month period ended March 31, 2010, as compared to $18.2 million for the three-month period ended March 31, 2009. The increase is attributable to the increase in crew expenses. Drilling Rig segment Drilling rigs operating expenses decreased slightly by $3.2 million, or 10%, to $29.1 million for the three-month periodended March 31, 2010, as compared to $32.3 million for the three-month periodended March 31, 2009. The decrease was mainly due to the decreased operating expenses due to the mobilization of the Leiv Eiriksson as discussed above. Depreciation and amortization expense Drybulk Carrier segment Depreciation and Amortization expense for the vessels remained constant at approximately $28.7 million for both periods under review. This is due to the fact that the size of our fleet has remained constant. Drilling Rig segment Depreciation and Amortization expense for the drilling rigs decreased by $0.9 million, or 4.6%, to $18.5 million for the three-month period ended March 31, 2010, as compared to $19.4 million for the three-month period ended March 31, 2009. Gain on sale of vessels, net Drybulk Carrier segment Gain on sale of vessels increased by $8.3 million, or 338.2%, to $10.7 million for the three-month period ended March 31, 2010, compared to $2.4 million for the three-month period ended March 31, 2009. During the three month period of 2009, we disposed of one vessel (MV Paragon) compared to two vessels (MV Iguanna and MV Delray) for the same period in 2010. 2 Drilling Rig segment The Drilling Rig segment did not undergo any asset sales. Gain on contract cancellation Drybulk Carrier segment During the three-month period ended March 31, 2009 we recorded a gain on contract cancellation of $15.3 million, which represents the deposits we retained in connection with the cancellation of the sales of the vessels MV La Jolla and MV Toro. There was no such gain for the three-month period ended March 31, 2010. Drilling Rig segment The Drilling Rig segment did not undergo any asset cancellations during the relevant periods. Contract termination fees and forfeiture of vessel deposits Drybulk Carrier segment For the Drybulk Carrier segment, during the three-month period ended March 31, 2009 an amount of $182.0 million was recognized as a loss on contract termination fees and forfeiture of vessel deposits. Of this total, a loss of $118.6 million is attributable to the transfer of our interests in the owning companies of three Capesize newbuildings to an unrelated party in which we (i) forfeited deposits of $38.6 million; (ii) made a cash payment of $30 million; and (iii) issued common shares with a market value of $50.0 million.Furthermore, of this total, a loss of $49.2 million is attributable to the fair value of consideration, consisting of 6.5 million common shares and 3.5 million warrants to purchase common shares, paid by the Company to related and third parties in connection with the cancellation of the acquisition of nine Capesize vessels. There were no such losses during the three-month period ended March 31, 2010. Drilling Rig segment The Drilling Rig segment did not undergo any asset cancellations during the relevant periods. General and administrative expenses Drybulk Carrier segment General and Administrative expenses for vessels increased by $6.4 million, or 41.8%, to $21.7 million for the three-month period ended March 31, 2010, as compared to $15.3 million for the three-month period ended March 31, 2009. The increase is mainly due to the amortization of stock based compensation. Drilling Rig segment General and Administrative expenses for drilling rigs decreased slightly by $0.7 million, or 11.3%, to $5.5 million for the three-month period ended March 31, 2010, as compared to $6.2 million for the three-month periodended March 31, 2009. Interest and finance costs Drybulk Carrier segment Interest and finance costs increased by $9.7 million or 100%, to $19.4 million for the three-month period ended March 31, 2010, compared to $9.7 million for the three-month period ended March 31, 2009.This increase was mainly due to the amortization of debt issuance costs and interest on our 5% Convertible Senior Notes, or Notes, partly offset by decreased interest rates during the first quarter of 2010. 3 Drilling Rig segment Interest and Finance Costs for drilling rigs decreased by $10.7, or 55.4%, to $8.6 million for the three-month period ended March 31, 2010, compared to $19.3 million for the three-month period ended March 31, 2009. The decrease is mainly due to decreased debt levels of this segment as well as lower interest rates. Gain/(loss) on interest rate swaps Both segments The Company recorded $34.6 million of losses on interest rate swaps (drilling rig segment, $25.1 million; drybulk segment, $9.5 million) for the three-month period ended March 31, 2010, as compared to $8.7 million of gain (drilling rig segment, $6.9 million; drybulk segment, $1.8 million) in 2009.This difference is mainly due to the negative (lower) trend in swap rates during the three-month period ended March 31, 2010, as compared to a positive (higher) trend in swap rates during the three-month period ended March 31, 2009. Income taxes Drybulk Carrier segment We did not incur income taxes on international shipping income in our Drybulk Carrier segment for the relevant periods. Drilling Rig segment Income taxes increased by $1.7million to $4.6 million for the three-month period ended March 31, 2010, compared to $2.9 million for the three-month period ended March 31, 2009. These taxes primarily represent withholding taxes for the operations of the Eirik Raude in Ghana and the Leiv Eiriksson in Turkey. Liquidity As of March 31, 2010 we had cash and cash equivalents of approximately $363.8 million and $427.8 million of short term restricted cash related mainly to minimum liquidity covenants contained in our loan agreements. Our cash and cash equivalents decreased by $329.4 million to $363.8 million as of March 31, 2010, compared to $693.2 million as of December 31, 2009. Working capital is defined as current assets minus current liabilities (including the current portion of long-term debt). Our working capital deficit increased to $972.9 million as of March 31, 2010, as compared to a working capital deficit of $715.4 million as of December 31, 2009. The increase in our working capital deficit is primarily due to the yard installments payments made for the drillships under construction and the net repayment of approximately $73.3 million of debt under our long-term credit. We believe that we will generate sufficient cash from operations and proceeds from new equity, if required, to satisfy our liquidity needs for the next twelve months. Since our formation, our principal source of funds has been equity provided by our shareholders through equity offerings or at the market sales, operating cash flows and long-term borrowings. Our principal use of funds has been capital expenditures to establish and grow our fleet, maintain the quality of our vessels, comply with international shipping standards, environmental laws and regulations, fund working capital requirements, make principal repayments on outstanding loan facilities and pay dividends. As of March 31, 2010, we had total indebtedness under various senior secured credit facilities of $2.8 billion, excluding unamortized financing fees, with our lenders. Please refer to the discussion on Going Concern and Breach of Covenants as detailed in Notes 4 and 8 of our unaudited interim condensed consolidated financial statements for the three-month period ended March 31, 2010. Cash flow Net cash provided by operating activities was $108.4 million for the three-month period ended March 31, 2010, as compared to $5.6 million for the three-month period ended March 31, 2009. During the first quarter 2009 the Company incurred $144 million in vessel cancellation fees, no such expenses were incurred in the first quarter 2010. Net cash used in investing activities was $363.7 million for the three-month period ended March 31, 2010. The Company made payments of approximately $329.0 million for advances for rigs under construction and drilling rig equipment while the cash deposits required with lenders increased by $76.9 million. These cash outflows were partially offset by receipt of net proceeds of approximately $42.2 million from vessel sales. Net cash used in investing activities was $149.3 million for the three-month period ended March 31, 2009. 4 Net cash used in financing activities was $74.0 million for the three-month period ended March 31, 2010, consisting mainly of the net repayment of $73.3 million of debt under our long and short-term credit facilities. Net cash used in by financing activities was $56.1 million for the three-month period ended March 31, 2009. Capitalization As of March 31, 2010, the ratio of debt to total capitalization (debt, net of deferred financing fees and equity) was 48.1% and the ratio of net debt (total debt less cash and cash equivalents less restricted cash) to total capitalization (total debt less cash and cash equivalents less restricted cash and equity) was 39.3%. Financing activities Long-term debt As of December 31, 2008, the Company was in breach of certain financial covenants, mainly the loan-to-value ratios (also known as value maintenance clauses), contained in the Company's loan agreements relating to $1.8 billion of the Company's debt. Even though none of the lenders declared an event of default under the loan agreements, these breaches constituted potential events of default (also known as technical defaults) and could have resulted in the lenders requiring immediate repayment of the loans. As of March 31, 2010, the Company has obtained waivers from all of its lenders to resolve the above-mentioned breaches. Accordingly, as of March 31, 2010, the Company was in compliance with the loan-to-value ratios contained in the waiver agreements. However, some of these waiver agreements expire during 2010 when the original covenants come back in force. For some of these waiver agreements expiring in 2010, the Company, in theory, does not expect to meet the loan-to-value ratios contained in the original covenants using the current fair market values of its vessels. Accordingly, assuming that current market conditions would prevail upon waiver agreement expiration in 2010, the Company has deemed that it is possible thatit will not be able to comply with the original covenants at measurement dates that are within the next 12 months. Accordingly, the Company has classified this debt as a current liability. In addition, on March 31, 2010 the Company was in breach of financial covenants in its $230 million loan facility, which on April 16, 2010, were waived through June 15, 2010.As a result of the cross default provisions in the Company's loan agreements, actual breaches existing under its credit facilities, as well as theoretical technical defaults on waivers expiring in 2010, could result in defaults under all of the Company's affected debt and the acceleration of such debt by its lenders. As such the Company has classified all of the Company's affected debt as current liabilities. The Company is currently in negotiations with its lenders to obtain waivers, waiver extensions or to restructure the affected debt. Management expects that the lenders will not demand payment of the loans before their maturity, provided that the Company pays loan installments and accumulated or accrued interest as they fall due under the existing credit facilities. Management plans to settle the loan interest and scheduled loan repayments with cash generated from operations. Furthermore, in addition to its balance sheet debt, the Company is a party to two contracts for the construction of two drillship hulls 1837 and 1838, for which it has not obtained financing. Management plans to finance this capital expenditure with debt or equity financing. As of March 31, 2010, the Company's theoretical exposure (current portion of long-term debt less cash and cash equivalents less restricted cash) amounted to $869,294. For more information, see "Item 5.B. Liquidity and Capital Resources – Breach of Loan Covenants" in our Annual Report on Form 20-F for the year ended December 31, 2009 filed on April 9, 2010. If we are unable to obtain waivers or covenant amendments from our banks, our lenders could accelerate our indebtedness and foreclose on our vessels.In addition, if conditions in the drybulk charter market decline from current levels and the market value of our vessels declines even further, we may seek to restructure our outstanding indebtedness. For more information, see Note 8 to our unaudited interim condensed consolidated financial statements for the three-month period ended March 31, 2010. 5 As of March 31, 2010, the Company had a total of $2.6 billion in debt outstanding under its credit facilities with various institutions. The table below sets forth the repayment dates relating to our debt. Twelve months ending Total (in thousands of dollars) March 31, 2011 $ March 31, 2012 March 31, 2013 March 31,2014 March 31, 2015 Less: Financing fees ) $ RecentDevelopments In April 2010, the Company issued $220 millionaggregate principal amount of Notes, which are due December 1, 2014. The Notes offered were offered as additional Notes under an indenture, as supplemented by a supplemental indenture, pursuant to which the Company previously issued $460 millionaggregate principal amount Notes due December 1, 2014 on November 25, 2009, as described in Note9 of the Company's consolidated financial statements for the year ended December 31, 2009. The terms of the Notes offered in April 2010, other than their issue date and public offering price, are identical to the previously issued Notes. On April 15, 2010 the Company was notified by its lenders under the Company's $230 million loan facility dated September 10, 2007, as amended, that effective April 16, 2010 through June 15, 2010 the Company is in full compliance with this loan facility. On May 3, 2010 the Company entered into a memorandum of agreement for the purchase of a Panamax vessel for $43 million. The vessel is expected to be delivered between second and third quarter of 2010. On May 7, 2010 the Company entered into a memorandum of agreement for the sale of the vessel Xanadu for $33.7 million, expected to be delivered between second and third quarter 2010. The Company expects to realize a gain of approximately $2 million. Significant Accounting policies: A discussion of our significant accounting policies is included in Note 2 in the Company's Annual Report on Form 20-F for theyear endedDecember 31, 2009. Changes in Accounting Policies There have been no material changes to our accounting policies in the year ended December 31, 2009 other than the adoption of recent accounting pronouncements disclosed in the footnotes to our accompanying unaudited interim condensed consolidated financial statements. 6 DRYSHIPS INC. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2009 and March 31, 2010 (unaudited) F-2 Unaudited Interim Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2009 and 2010 F-3 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2009 and 2010 F-4 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-5 F-1 DRYSHIPS INC. Consolidated Balance Sheets As of December 31, 2009 and March 31, 2010 (unaudited) (Expressed in thousands of U.S. Dollars - except for share and per share data) December 31, March 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash (Note 8) Trade accounts receivable, net of allowance for doubtful receivables of $487 and $487, respectively Insurance claims Due from related parties (Note 5) Inventories Financial instruments (Note 9) 41 Other current assets Total current assets FIXED ASSETS, NET: Vessels and rigs under construction and acquisitions (Note 6) Vessels, net (Note 7) Drilling rigs, net (Note 7) Total fixed assets, net OTHER NON-CURRENT ASSETS: Intangible assets, net Above-market acquired time charter Other non-current assets (Note 9) Total other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt (Note 8) $ $ Accounts payable Accrued liabilities Deferred revenue Financial instruments (Note 9) Other current liabilities Total current liabilities NON-CURRENT LIABILITIES Below- market acquired time charter Long-term debt, net of current portion (Note 8) Financial instruments (Note 9) Other non-current liabilities 43 Total non-current liabilities COMMITMENTS AND CONTINGENCIES (Note 12) — — STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 500,000,000 shares authorized at December 31, 2009 and March 31, 2010; none issued and outstanding (Note 10) — — Series A Convertible preferred stock, $0.01 par value; 100,000,000 shares authorized and 52,238,806 issued and outstanding at December 31, 2009 and March 31, 2010 Common stock, $0.01 par value; 1,000,000,000 shares authorized at December 31, 2009 and March 31,2010; 280,326,271 and 284,826,721 shares issued and outstanding at December 31, 2009 and March 31, 2010, respectively Accumulated other comprehensive loss ) ) Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-2 DRYSHIPS INC. Unaudited Interim Condensed Consolidated Statements of Operations For the three- month periods ended March 31, 2009 and 2010 (Expressed in thousands of U.S. Dollars - except for share and per share data) Three months ended March 31, (As restated-note 3) REVENUES: Revenues (Note 14) $ $ EXPENSES: Voyage expenses Vessel and drilling rigs operating expenses Depreciation and amortization Gain on sale of vessels, net (Note 7) ) ) Gain on contract cancellation ) - Contract termination fees and forfeiture of vessels deposits - General and administrative expenses Operating income/(loss) ) OTHER INCOME / (EXPENSES): Interest and finance costs (Note 13) ) ) Interest income Gain/(loss) on interest rate swaps (Note 9) ) Other, net (Note 9 ) ) Total expenses, net ) ) INCOME /(LOSS) BEFORE INCOME TAXES ) Income taxes ) ) NETINCOME/(LOSS) ATTRIBUTABLE TO DRYSHIPS INC. $ ) $ EARNINGS/(LOSS) PER COMMON SHARE ATTRIBUTABLE TO DRYSHIPS INC. COMMON STOCKHOLDERS, BASIC AND DILUTED (Note 15) $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES, BASIC AND DILUTED (Note 15) $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements F-3 DRYSHIPS INC. Unaudited Interim Condensed Consolidated Statements of Cash Flows For the three-month periods ended March 31, 2009 and 2010 (Expressed in thousands of U.S. Dollars - except for share and per share data) Three months ended March 31, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Insurance proceeds 88 - Advances for vessel acquisitions / rig under construction ) ) Drilling rigs, equipment and other improvements ) ) Proceeds from sale of vessels, net of costs Increase in restricted cash ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities : Proceeds from long-term credit facility Payments of long-term credit facility ) ) Net proceeds from common stock issuance - Payment of financing costs ) ) Net Cash provided by/(used in) Financing Activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-4 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 1.Basis of Presentation and General Information: The accompanying unaudited interim condensed consolidated financial statements include the accounts of DryShips Inc. and its subsidiaries (collectively, the "Company" or "DryShips"). DryShips was formed on September 9, 2004 under the laws of the Republic of the Marshall Islands. The Company is engaged in the ocean transportation services of drybulk cargoes worldwide and deepwater drilling rig services. The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP") for interim financial information. Accordingly, they do not include all the information and notes required by U.S. GAAP for complete financial statements. These statements and the accompanying notes should be read in conjunction with the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2009, filed with the U.S. Securities and Exchange Commission (the "SEC") on April 9, 2010. These unaudited interim condensed consolidated financial statements have been prepared on the same basis as the annual financial statements and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments considered necessary for a fair presentation of the Company's financial position, results of operations and cash flows for the periods presented. Operating results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that might be expected for the fiscal year ending December 31, 2010. 2.Significant Accounting policies: A discussion of the Company's significant accounting policies can be found in the Company's Consolidated Financial Statements included in the Annual Report on Form 20-F for the year ended December 31, 2009 (the "Consolidated Financial Statements for the year ended December 31, 2009"). There have been no material changes to these policies in the three-month period ended March 31, 2010, other than noted below. Recent accounting pronouncements: (i)In December 2009, the FASB issued ASU 2009-16, Transfers and Servicing (Topic 860) - Accounting for Transfers of Financial Assets, which formally codifies FASB Statement No. 166, Accounting for Transfers of Financial Assets into the ASC. ASU 2009-16 represents a revision to the provisions of former FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities and will require more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets. Among other things, ASU 2009-16 (1) eliminates the concept of a "qualifying special-purpose entity", (2) changes the requirements for derecognizing financial assets, and (3) enhances information reported to users of financial statements by providing greater transparency about transfers of financial assets and an entity's continuing involvement in transferred financial assets. The adoption of ASU 2009-16 did not have a material impact on the Company's unaudited interim consolidated financial statements. (ii)In December 2009, the FASB issued ASU 2009-17, Consolidations (Topic 810) - Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, which codifies FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R). ASU 2009-17 represents a revision to former FASB Interpretation No. 46 (Revised December 2003), Consolidation of Variable Interest Entities, and changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity's purpose and design and the reporting entity's ability to direct the activities of the other entity that most significantly impact the other entity's economic performance.ASU 2009-17 also requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement.The adoption of ASU 2009-17 did not have any effect on the Company's unaudited interim consolidated financial statements. (iii)In January 2010, the FASB issued ASU 2010-01, Accounting for Distributions to Shareholders with Components of Stock and Cash which amends FASB ASC 505, Equity in order to clarify that the stock portion of a distribution to shareholders that allows the shareholder to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in earnings per share prospectively and is not a stock dividend for purposes of applying FASB ASC 505, Equity and FASB ASC 260, Earnings Per F-5 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 2.Significant Accounting policies-(continued): Recent accounting pronouncements-(continued): Share. The Company has not been involved in any such distributions and thus, the impact to the Company cannot be determined until any such distribution occurs. (iv)In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820)-Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends ASC 820 to add new requirements for disclosures about transfers into and out of Levels 1 and 2 and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The ASU also amends guidance on employers' disclosures about postretirement benefit plan assets under ASC 715 to require that disclosures be provided by classes of assets instead of by major categories of assets. The guidance in the ASU was effective for the first reporting period (including interim periods) beginning after December 15, 2009, except for the requirement to provide the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of this guidance is not expected to have any impact on its financial position and results of operation. (v)In February 2010, the FASB issued ASU 2010-09, Subsequent Events (Topic 855). ASU 2010-09 amends ASC 855 to clarify which entities are required to evaluate subsequent events through the date the financial statements are issued and the scope of the disclosure requirements related to subsequent events. The amendments remove the requirement for an SEC filer to disclose the date through which management evaluated subsequent events in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of U.S. GAAP. Additionally, the FASB has clarified that if the financialstatements have been revised, then an entity that is not an SECfiler should disclose both the date that the financial statements were issued or available to be issued and the date the revised financial statements were issued or available to be issued. Those amendments remove potential conflicts with the SEC's literature. All of the amendments in this Update are effective upon its issuance, except for the use of the issued date for conduit debt obligors. That amendment is effective for interim or annual periods ending after June 15, 2010. The adoption of the above amendments of ASU 2010-09is not expected to have any impact on the Company's unaudited interim consolidated financial statements. (vi)In March 2010, the FASB issued ASU 2010-11, Derivatives and Hedging- Scope Exception Related to Embedded Credit Derivatives (Topic 815) which addresses application of the embedded derivative scope exception in ASC 815-15-15-8 and 15-9. The ASU primarily affects entities that hold or issue investments in financial instruments that contain embedded credit derivative features, however, other entities may also benefit from the ASU's transition provisions, which permit entities to make a special one-time election to apply the fair value option to any investment in a beneficial interest in securitized financial assets, regardless of whether such investments contain embedded derivative features. The ASU is effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010. Early adoption is permitted at the beginning of any fiscal quarter beginning after March 5, 2010. The Company has not engaged in any such contracts and thus, the impact to the Company cannot be determined until any such contact is entered. (vii)In April 2010, the FASB issued ASU 2010-13, Compensation-Stock Compensation, Effect of Denominating the Exercise Price of a Share- Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades a consensus of the FASB Emerging Issues Task Force (Topic 718) which Update addresses the classification of a share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. Topic 718 is amended to clarify that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity's equity securities trades shall not be considered to contain a market, performance, or service condition. Therefore, such an award is not to be classified as a liability if it otherwise qualifies as equity classification. The amendments in this Update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The amendments in this Update should be applied by recording a cumulative-effect adjustment to the opening balance of retained earnings. The cumulative-effect adjustment should be calculated for all awards outstanding as of the beginning of the fiscal year in which the amendments are initially applied, as if the amendments had been F-6 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 2. Significant Accounting policies-(continued): Recent accounting pronouncements-(continued): applied consistently since the inception of the award. The cumulative-effect adjustment should be presented separately. Earlier application is permitted. The Company is currently assessing the potential impacts, if any, on its consolidated financial statements. 3. Restatement of income and expenses: In October 2008,the Company had agreed to purchase the ship-owning companies of nine Capesize drybulk carriers. In light of the considerable decrease in asset values, the Company reached an agreement with the sellers (clients of Cardiff, including affiliates of George Economou, and unrelated third parties) to cancel the transaction on March 6, 2009. In addition revenue and operating expenses were corrected due to differences arising from the purchase price allocation relating to the acquisition of Ocean Rig. Subsequent to the issuance of the unaudited interim condensed consolidated financial statements for the three-month period ended March 31, 2009, the Company's management determined that the cancellation fee was overstated by $4,116, revenue overstated by $2,976, operating expenses overstated by $1,744 and retained earnings understated by $2,884. The effect of the above restatement on the unaudited interim consolidated statement of operations for the three-month periodended March 31, 2009 was as follows: Consolidated Income Statement March 31, 2009 As previously reported As restated Revenues from drilling contracts $ $ Rig operating expenses Loss on contract termination deposits and forfeiture of vessel deposits Operating loss Net loss Loss per common share, basic and diluted $ $ 4.Going Concern: As of December 31, 2008, the Company was in breach of certain financial covenants, mainly the loan-to-value ratios (also known as value maintenance clauses), contained in the Company's loan agreements relating to $1.8 billion of the Company's debt. Even though none of the lenders declared an event of default under the loan agreements, these breaches constituted potential events of default (also known as technical defaults) and could have resulted in the lenders requiring immediate repayment of the loans. As of March 31, 2010, the Company has obtained waivers from all of its lenders to resolve the above-mentioned breaches. Accordingly, as of March 31, 2010, the Company was in compliance with the loan-to-value ratios contained in the waiver agreements. However, some of these waiver agreements expire during 2010 when the original covenants come back in force. For some of these waiver agreements expiring in 2010, the Company, in theory, does not expect to meet the loan-to-value ratios contained in the original covenants using the current fair market values of its vessels. Accordingly, assuming that current market conditions would prevail upon waiver agreement expiration in 2010, the Company has deemed that it is probable that it will not be able to comply with the original covenants at measurement dates that are within the next 12 months. Accordingly, the Company has classified this debt as a current liability. In addition, on March 31, 2010 the Company was in breach of financial covenants in its $230 million loan facility, which on April 16, 2010, were waived through June 15, 2010. As a result of the cross default provisions in the Company's loan agreements, actual breaches existing under its credit facilities, as well as theoretical technical defaults on waivers expiring in 2010, could result in defaults under all of the Company's affected debt and the acceleration of such debt by its lenders. As such the Company has classified all of the Company's affected debt as current liabilities (Note 8). F-7 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 4.Going concern-(continued): The Company is currently in negotiations with its lenders to obtain waivers, waiver extensions or to restructure the affected debt. Management expects that the lenders will not demand payment of the loans before their maturity, provided that the Company pays loan installments and accumulated or accrued interest as they fall due under the existing credit facilities. Management plans to settle the loan interest and scheduled loan repayments with cash generated from operations. Furthermore, in addition to its balance sheet debt, the Company is a party to two contracts for the construction of two drillship hulls 1837 and 1838, for which it has not obtained financing. Management plans to finance this capital expenditure with debt or equity financing. As of March 31, 2010, the Company's theoretical exposure (current portion of long-term debt less cash and cash equivalents less restricted cash) amounted to $869,294. The unaudited interim condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. Accordingly, the financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, the amounts and classification of liabilities, or any other adjustments that might result in the event the Company is unable to continue as a going concern, except for the current classification of debt discussed in Note 8. 5.Transactions with Related Parties: The amounts included in the accompanying consolidated balance sheets and unaudited interim condensed statement of operations are as follows: December 31, March 31, Balance Sheet Due from related party – Cardiff Marine Inc Three- month period ended March 31, (As Restated) Statement of Operations Gain on sale of vessels $ $ Contract termination fee and forfeiture of vessel deposits- Various Affiliates - General and administrative expenses -Management fees - Cardiff Marine Inc - Consultancy fees – Fabiana Services S.A - SOX fees – Cardiff Marine Inc - Rent 3 3 - Amortization of CEO stock based compensation $ $ F-8 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 5. Transactions with Related Parties-(continued): (Per day and per quarter information in this note is expressed in United States Dollars/Euros) Cardiff Marine Inc.: The operations of the Company's vessels are managed by Cardiff Marine Inc.("Cardiff" or the "Manager"), a related technical and commercial management company incorporated in Liberia. The Manager also acts as the Company's charter and sales and purchase broker. The Manager is beneficially majority-owned by the Company's Chairman and Chief Executive Officer George Economou, and members of George Economou'simmediate family. The Company pays a management fee of Euro 607 per day, per vessel to Cardiff. In addition, the management agreements provide for payment by the Company to Cardiff of: (i) a fee of Euro 106 per day per vessel for services in connection with compliance with Section 404 of the Sarbanes-Oxley Act of 2002; (ii) Euro 527 for superintendent visits on board vessels in excess of five days per annum, per vessel, for each additional day, per superintendent; (iii) chartering commission of 1.25% on all freight, hire and demurrage revenues; (iv) a commission of 1.00% on all gross sale proceeds or purchase price paid for vessels; (v) a quarterly fee of $250,000 for services in relation to the financial reporting requirements of the Company under Securities and Exchange Commission rules and the establishment and monitoring of internal controls over financial reporting; and (vi) a commission of 0.2% on derivative agreements and loan financing or refinancing. Cardiff also provides commercial operations and freight collection services in exchange for a fee of Euro 91 per day, per vessel. Cardiff provides insurance services and obtains insurance policies for the vessels for a fee of 5% on the total insurance premiums per vessel. Furthermore, if required, Cardiff will also handle and settle all claims arising out of its duties under the management agreements (other than insurance and salvage claims) in exchange for a fee of Euro 158 per person, per day of eight hours. Cardiff provides the Company with financial accounts services in exchange for a fee of Euro 121 per day, per vessel. The Company also pays Cardiff a quarterly fee of Euro 260,500 for services rendered by Cardiff in connection with the Company's financial accounting services. Pursuant to the terms of the management agreements, all fees payable to Cardiff are adjusted upwards or downwards based on the year-on-year increase in the Greek consumer price index. Transactions with Cardiff in Euros are settled on the basis of the average USD rate on the invoice date. Additionally the Company pays Cardiff a management fee of $40 per month per drillship for Hull 1837 and Hull 1838. The management agreements also provide for: (i) chartering commission of 1.25% on all freight, hire and demurrage revenues; (ii) a commission of 1% on all gross sale proceeds or purchase price paid for drillships; (iii) a commission of 1% on loan financing or refinancing; and (iv) a commission of 2% on insurance premiums. Consultancy Agreements: Under the consultancy agreements effective from February 3, 2005, between the Company and Fabiana Services S.A. ("Fabiana"), a related party entity incorporated in the Marshall Islands, Fabiana provides the services of George Economou in his capacity as Chief Executive Officer of the Company (Note 11). On January 21, 2009, the Compensation Committee approved a Euro 5 million ($7 million) bonus payable for CEO services rendered during 2008. On January 25, 2010, the Compensation Committee approved that a bonus in the form of 4,500,000 shares of the Company's common stock, with par value $0.01, be granted to Fabiana for the contribution of George Economou for CEO services rendered during 2009 as well as for anticipated services during the years 2010, 2011 and 2012. The shares shall vest over a period of three years, with 1,000,000 shares to vest on the grant date; 1,000,000 shares to vest on each of December 31, 2010 and 2011 and 1,500,000 shares to vest on December 31, 2012, respectively. Acquisition of drillships: On October 3, 2008, the Company's wholly owned subsidiary, Ocean Rig UDW Inc. ("Ocean Rig UDW"), formerly known as Primelead Shareholders Inc., entered into a share purchase agreement with certain unrelated parties and certain entities affiliated with George Economou to acquire the full equity interests in Drillships Holdings Inc. ("Drillships Holdings"), the owner of drillships Hulls 1837 and 1838 newbuilding advanced capability drillships, for use in ultra deepwater drilling locations . On May 15, 2009, the above transaction closed. As consideration of this acquisition, Ocean Rig UDW issued to the sellers the number of common shares (see Note 10) equal to 25% of its total issued and outstanding common shares as of May 15, 2009. F-9 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 5. Transactions with Related Parties-(continued): Acquisition of drillships-(continued): The consideration paid to the related-party sellers was determined based on various fair value valuation methods. The following table summarizes the aggregate fair values of assets acquired and liabilities assumed by the Company as of May 15, 2009: Fair value of assets and liabilities acquired Cash equivalents $ Advances for rigs under construction Short-term borrowings ) Other current liabilities ) Long-term debt ) Total fair value of net assets $ The carrying amount of the advances for rigs under construction was $447,445 as of the acquisition date. A fair value adjustment of $178,000 was made to the carrying amounts based on the fair value of the assets acquired. The carrying amounts of the remaining assets and liabilities acquired did not require fair value adjustments. No intangible assets were identified during the acquisition of Drillships Holdings. On July 15, 2009, the Company acquired the remaining 25% of the total issued and outstanding capital stock of Ocean Rig UDW from the minority interests. The consideration paid for the 25% interest consisted of a one-time $50,000 cash payment and the issuance of the Company's Series A Convertible Preferred Stock with an aggregate face value of $280,000. In the event that any of the newbuilding drillships Hulls 1837 and 1838 are sold by the Company for less than $800 million prior to delivery, the sellers of Drillships Holdings are obligated to pay to the Company, in cash or in shares, 25% of the difference between the sale price and $800 million which cannot exceed $12.5 million. Management has assessed the probability of occurrence of this event as remote. Lease Agreement: The Company leases office space in Athens, Greece from George Economou. 6.Vessels and Rigs under Construction and Acquisitions: The amounts shown in the accompanying consolidated balance sheets include milestone payments relating to the shipbuilding contracts with the shipyards, supervision costs and any material related expenses incurred during the construction periods, all of which are capitalized in accordance with the accounting policy discussed in Note 2 of the Consolidated Financial Statements for the year ended December 31, 2009. As of December 31, 2009 and March 31, 2010, the advances for vessels and rigs under construction and vessel and rig acquisitions are set forth below: December 31, 2009 March 31, 2010 Vessel name Expected delivery Contract amount Contract payments Capitalized expenses Total Contract payments Capitalized expensesand fair value adjustments Total H1637A November 2011 $ - - - 3 $ H1638A January 2012 - - - 3 H1865 July 2011 H1866 September 2011 H1837 December 2010 H1838 March 2011 $ $ F-10 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 6. Vessels and Rigs under Construction and Acquisitions – (continued): On February 17, 2010 the Company placed an order for two 76,000 dwt Panamax dry bulk vessels, with a top quality Chinese shipyard, for a price of $33,050each. The vessels are expected to be delivered in the fourth quarter of 2011 and the first quarter of 2012, respectively. 7. Vessels and Drilling Rigs: The amounts in the accompanying consolidated balance sheets are analyzed as follows: Drybulk vessels: Cost Accumulated Depreciation Net Book Value Balance, December 31, 2009 $ ) $ Vessel disposals ) ) Depreciation - ) ) Balance, March 31, 2010 $ ) $ During 2009, the Company concluded Memoranda of agreement for the sale of the vessels Iguana and Delray for $23,350 and $20,145, respectively. The vessels were delivered in the first quarter of 2010, resulting in a net gain of $10,684, which is separately reflected in the accompanying unaudited interim condensed statements of operations for the three-month period ended March 31, 2010. Drilling Rigs: Cost Accumulated Depreciation Net Book Value Balance, December 31, 2009 $ ) $ Acquisitions - Depreciation - ) ) Balance March 31, 2010 $ ) $ As ofMarch 31, 2010, all of the Company's vessels and drilling rigs have been pledged as collateral to secure the bank loans, (Note 8). 8. Long-term Debt: The amount of long-term debt shown in the accompanying consolidated balance sheets is analyzed as follows: December 31, 2009 March31, 2010 Convertible Senior Notes $ $ Loan Facilities – Drybulk Segment Loan Facilities – Drilling Rig Segment Less: Deferred financing costs and unamortized discount ) ) Total debt Less: Current portion ) ) Long-term portion $ $ During the three-month period ended March 31, 2010, the Company made scheduled principal payments and prepayments of $73,964. F-11 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 8. Long-term Debt -(continued) : The principal payments to be made during each of the twelve-month periods following March 31, 2010 for the loans discussed above, are as follows: March 31, 2011 $ March 31, 2012 March 31, 2013 March 31,2014 March 31, 2015 Total principal payments Less: Financing fees ) Total debt $ Total interest incurred on long-term debt for the three-month periods ended March 31, 2009 and 2010, amounted to $25,499 and $29,068, respectively, of which $2,063 and $8,303, respectively, were capitalized as part of the costof the vessels and drillships under construction. These amounts, net of capitalized interest, are included in "Interest and finance costs" in the accompanying unaudited interim condensed consolidated statement of operations. The Company's weighted average interest rate (including applicable margins) was 2.67% for the Drybulk Carrier Segment and 3.97% for the Drilling Rig Segmentat March 31, 2010. Please refer to Note 9 to the Company's Consolidated Financial Statements for the year ended December 31, 2009 for a discussion of the Company's various credit facilities and material loan covenants contained therein. Convertible Senior Notes and Related Borrow Facility In November 2009, the Company issued $400,000 aggregate principal amount of 5% convertible unsecured senior notes (the "Notes"), which are due December 1, 2014. The full over allotment option granted was exercised and an additional $60,000 Notes were purchased. Accordingly, $460,000 in aggregate principal amount of Notes were sold, resulting in aggregate net proceeds of approximately $447,810 after the underwriter commissions. The total interest expense related to the Notes in the Company's unaudited interim condensed consolidated statement of operations for the three-month period ended March 31, 2010 was $10,094, of which $4,423 is non-cash amortization of the discount on the liability component and $5,671 is the contractual interest to be paid semi-annually at a coupon rate of 5% per year. At March 31, 2010 the net carrying amount of the liability component and unamortized discount were $347,349 and $112,651, respectively. In conjunction with the public offering of the 5% Notes described above, the Company also entered into a share lending agreement with an affiliate of the underwriter of the offering, or the share borrower, pursuant to which the Company loaned the share borrower approximately 26.1 million shares of its common stock. Under the share lending agreement, the share borrower is required to return the borrowed shares when the Notes are no longer outstanding. The Company did not receive any proceeds from the sale of the borrowed shares by the share borrower, but the Company did receive a nominal lending fee of $0.01 per share from the share borrower for the use of the borrowed shares. The fair value of the outstanding loaned shares as of March 31, 2010 was $152,424. On the day of the Note issuance the fair value of the share lending agreement was determined to be $9,900 based on a 5.5% interest rate of the Notes without the share lending agreement and was recorded as debt issuance cost. Amortization of the issuance costs associated with the share lending agreement recorded as interest expense during the three-month period ended March 31, 2010 was $486, resulting in an unamortized amount of $9,219 at March 31, 2010. In April 2010, the Company issued $220,000 aggregate principal amount of Notes, which are due December 1, 2014. These Notes were offered as additional Notes under the indenture, as supplemented by a supplemental indenture, pursuant to which the Company previously issued $460,000 aggregate principal amount of Notes due December 1, 2014 on November2009. The terms of F-12 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 8. Long-term Debt -(continued) : the Notes offered in April other than their issue date and public offering price, are identical to the previously issued Notes. The full over allotment option granted was exercised and an additional $20,000 aggregate principal amount of Notes were purchased. Accordingly, $240,000 in aggregate principal amount of Notes were sold, resulting in aggregate net proceeds of approximately $242,619 after the underwriter commissions. In conjunction with the public offering of $220,000 aggregate principal amount Notes described above, the Company also entered into a share lending agreement with an affiliate of the underwriter of the offering, or the share borrower, pursuant to which the Company loaned the share borrower approximately 10.0 million shares of the Company's common stock. Under the share lending agreement, the share borrower is required to return the borrowed shares when the Notes are no longer outstanding. The Company did not receive any proceeds from the sale of the borrowed shares by the share borrower, but the Company did receive a nominal lending fee of $0.01 per share from the share borrower for the use of the borrowed shares. Loan Facilities—Drybulk Segment For this segment, as of March 31, 2010, the Company has obtained waivers from all of its lenders. However, some of these waiver agreements expire earlier than April 1, 2011. Therefore and as a result of the cross-default provisions included in the Company's loan agreements, upon expiration of the waivers in 2010 it is possible that the Company will not beincompliance with the covenants described in Note 9 of the Company's Consolidated Financial Statements for the year ended December 31, 2009 relating to its drybulk segment, subsections (b) through (e) and (h) through (j). In accordance with guidance related to classification of obligation that are callable by the creditor, the Company has classified all of its affected debt amounting to $968,000 as current at March 31, 2010. Loan Facilities—Drilling Rig Segment For this segment, as of March 31, 2010, the Company was not in compliance with certain financial covenants contained in the loan agreements entered into by the Company relating to its drilling rig segment described in Note 9 of the Company's Consolidated Financial Statements for the year ended December 31, 2009, subsections. Specifically, the Company was in breach of a financial covenant in its $230 million loan facility as of March 31, 2010, however on April 16, 2010 the Company reached an agreement on waiver and amendment terms on this facility, providing for a waiver of certain covenants through June 15, 2010. In accordance with guidance related to classification of obligations that are callable by the creditor, the Company has classified its affected debt amounting to $172,865 as current at March 31, 2010. The above loans are secured by a first priority mortgage over the vessels, a corporate guarantee, a first assignment of all freights, earnings, insurances and requisition compensation. The loans contain covenants including restrictions, without the bank's prior consent, as to changes in management and ownership of the vessels, additional indebtedness and the mortgaging of vessels, changes in the general nature of the Company's business, and maintaining an established place of business in the United States or the United Kingdom. In addition, the vessel owning companies are not permitted to pay any dividends to DryShips nor may DryShips pay dividends to its shareholders without the lender's prior consent. The loans also contain certain financial covenants relating to the Company's financial position, operating performance and liquidity. Under the terms of the loan agreements, the Company is required to maintain (i) bank deposits which are used to fund the loan installments coming due (or 'retention accounts'), (ii) bank deposits permanently blocked as cash collateral, and (iii) minimum cash and cash equivalents on the face of its balance sheet at each reporting period end (or 'minimum liquidity'). All these amounts areincluded in "Restricted cash" in the accompanying consolidated balance sheets, and amounted to $337,764 and $413,389 as of December 31, 2009 and March 31, 2010, respectively. F-13 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements March 31, 2010 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 9.Financial Instruments and Fair Value Measurements: All derivatives are carried at fair value on the consolidated balance sheets at each period end. Balances as of December 31, 2009 and March 31, 2010 are as follows: December 31, 2009 March 31, 2010 Interest Rate Swaps Forward Freight Agreements Foreign Currency Forward Contracts Total Interest Rate Swaps Forward Freight Agreements Foreign Currency Forward Contracts Total Current Assets $
